Order entered on September. 19, 1960, awarding plaintiff alimony pendente lite and a counsel fee in an action for separation unanimously modified on the law and on the facts and in the exercise of discretion to the extent of fixing the temporary alimony at $45 per week and the counsel fee at $400; and as so modified, the order is affirmed, without costs. In our opinion, the allowance of alimony pendente lite (and counsel fee), upon the papers submitted on the motion, was excessive. Concur — Botein, P. J., Breitel, Rabin, Valente and McNally, JJ.